900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph S. CASSELL, Jr., Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary, Department of Health and HumanServices, Defendant-Appellee.
No. 89-2050.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 22, 1990.Decided:  April 5, 1990.Rehearing Denied May 7, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Woodrow Wilson Jones, Senior District Judge.  (C/A No. 87-83-ST-C)
Joseph S. Cassell, Jr., appellant pro se.
Clifford Carson Marshall, Jr., Office of the United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Joseph S. Cassell, Jr., appeals from a judgment of the district court affirming the Secretary's denial of his application for social security disability payments.  On the basis of a thorough review of the record, we agree with the district court that substantial evidence supports the Secretary's order denying benefits.  Accordingly, we affirm on the reasoning of the district court.  Cassell v. Bowen, C/A No. 87-83-ST-C (W.D.N.C. Mar. 7, 1989).  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.